

116 HCON 89 IH: Encouraging the Trump Administration to maintain protections under the National Environmental Policy Act and reverse ongoing administrative actions to weaken this landmark law and its protections for American communities.
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 89IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Mrs. Dingell (for herself, Mr. Grijalva, Mr. McEachin, Ms. DeGette, and Mr. DeFazio) submitted the following concurrent resolution; which was referred to the Committee on Natural ResourcesCONCURRENT RESOLUTIONEncouraging the Trump Administration to maintain protections under the National Environmental
			 Policy Act and reverse ongoing administrative actions to weaken this
			 landmark law and its protections for American communities.
	
 Whereas the National Environmental Policy Act is one of the Nation’s bedrock environmental laws that has helped protect the Nation’s environment and public health for half a century;
 Whereas the National Environmental Policy Act was passed by an overwhelming bipartisan majority in Congress and has long enjoyed widespread public support;
 Whereas the National Environmental Policy Act has a basic but critical purpose of directing Federal agencies to identify and disclose the significant environmental and public health impacts of major Federal actions before such actions are taken, encouraging a look before you leap approach in Federal decision making;
 Whereas the National Environmental Policy Act appropriately gives the public a chance to review and give input on major projects before building and development starts, resulting in improved, more democratic government decision making on everything from fossil fuel, transportation, and water infrastructure decisions to habitat and ecosystem conservation;
 Whereas the National Environmental Policy Act is one of the most important tools available in the fight against the climate crisis;
 Whereas efforts to block the enforcement of the National Environmental Policy Act will make it easier for corporate polluters to hide the air, water, and climate impacts of major projects;
 Whereas efforts to block the enforcement of the National Environmental Policy Act will undermine critical building requirements that make our roads, bridges, and other infrastructure safer and better prepared to withstand natural disasters such as wildfires, floods, and storms, which are getting more destructive and severe as a result of climate change;
 Whereas efforts to block the enforcement of the National Environmental Policy Act will require the United States to spend billions more taxpayer dollars on infrastructure projects that won’t survive the effects of climate change;
 Whereas the National Environmental Policy Act is a critical civil rights tool that gives all Americans a voice in Federal decision making by allowing communities to be informed and weigh in on major proposed projects affecting their communities;
 Whereas the National Environmental Policy Act requires Federal agencies to evaluate the degree to which proposed projects affect air quality, water quality, public health, and public safety in nearby communities and consider alternative approaches that would be better for nearby communities and the environment;
 Whereas before the enactment of the National Environmental Policy Act there was often no way for people living in disadvantaged communities to become aware of, much less have their voices heard on, major projects that would result in disproportionate health and environmental impacts in their neighborhoods;
 Whereas that when the National Environmental Policy Act’s public input process is cut short or weakened, ill-conceived projects advance that can have devastating public health and environmental consequences for American communities; and
 Whereas the National Environmental Policy Act’s charge to foster and maintain conditions under which man and nature can exist in productive harmony is timeless and its insistence on meaningful local involvement, sustainable development, and deliberate Federal decision making was, and remains, visionary: Now, therefore, be it
	
 That Congress— (1)reaffirms the value of the National Environmental Policy Act;
 (2)supports the continued enforcement of longstanding legal requirements of the National Environmental Policy Act, including the required consideration of climate change when developing and planning Federal infrastructure projects; and
 (3)opposes the Trump administration’s ongoing efforts to undermine the National Environmental Policy Act through the regulatory process.
			